Citation Nr: 1516251	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-11 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1961 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran submitted to the Board additional evidence for consideration in connection with the claim after the issuance of the March 2013 Statement of the Case.  A waiver of RO jurisdiction for this evidence was received in a written statement dated September 2013 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304.

The issues of entitlement to increased disability ratings for the Veteran's service-connected chronic obstructive pulmonary disease, generalized anxiety disorder and right foot condition have been raised by the record in a November 2011 statement by the Veteran's attorney, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran has the following compensable service-connected disabilities: chronic obstructive pulmonary disease (COPD) rated at 60 percent; and generalized anxiety disorder with dysthymic disorder rated at 50 percent.  The combined service-connected disability rating is 80 percent.

2.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

The Veteran seeks entitlement to a TDIU.  He contends that he is unemployable due to his service-connected disabilities.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

In this case, Veteran has the following compensable service-connected disabilities: chronic obstructive pulmonary disease (COPD) rated at 60 percent; and generalized anxiety disorder with dysthymic disorder rated at 50 percent.  The combined service-connected disability rating is 80 percent.

The central inquiry in a claim for TDIU is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Evidence of record shows that the Veteran has been unemployed during the entire period on appeal.  In his claim for TDIU benefits, the Veteran reported that he last worked as a respiratory therapist.  He stated that he became too disabled to work in 1996 due to symptoms of his service-connected disabilities.  He reported earning $20,000 in 1996, and that this amount was the most he ever earned in one year.  He reported completing two years of college study and no other education or training before becoming too disabled to work.

The Veteran's Social Security records reflect that he was awarded disability benefits in 1995 due to a fracture in his right heel, hypertension and diabetes.  A vocational report in the Veteran's Social Security records indicate that he worked as a respiratory therapist from 1992 to 1995, and he earned $15 an hour.  Prior to this job, he was enrolled as a student from August 1990 to May 1992.  He also worked as a truck driver from August 1987 to October 1989, and he reported earning $7 an hour.  From June 1968 to January 1980, the Veteran reported working as a police officer with the New York City Police Department.  He indicated that he earned $22,000 per year and retired due to disability.

In January 2013, the Veteran was afforded a VA general medical examination, where he was noted to have diagnoses of COPD and depressive disorder.  The examiner noted that the Veteran worked as a police officer and retired in 1981.  The Veteran told the examiner that he went on a medical disability due to a knee condition.  The examiner stated that the Veteran's occupational effects cannot be assessed due to multiple conditions affecting exercise tolerance.  Further, based solely on service-connected disabilities, the VA examiner stated that the Veteran was employable.  He would be unable to work in a physically demanding job, but would be able to work in a sedentary job.

The Veteran submitted a private examiner's vocational evaluation on the impact of the Veteran's service-connected disabilities on his employability.  The vocational expert indicated that he reviewed the Veteran's entire claims folder and interviewed the Veteran in connection with the report.  The report notes that the Veteran last worked from 1992 to 1996 as a respiratory therapist, a position which required walking and standing, as well as pushing and pulling.  Prior to that work, the Veteran was noted to have worked as a police officer for 13 years.  He also worked in a job installing telephone equipment.  The vocational expert stated that the Veteran had no transferable skills and did not have any work in his background that could be considered sedentary.  

The September 2013 vocational evaluation report noted the Veteran's complaints of being unable to walk up an incline without stopping for breath, and he was only able to walk on level ground for short distances.  The report states that the Veteran's service-connected COPD limits him to work that is below sedentary in exertional level because of the need to rest and pause during the day.  Further, the report states that the Veteran has difficulty with any communication, and effective communication with co-workers or the public is beyond his capabilities.  The report notes that the Veteran has panic attacks, nightmares almost every night, and frequently falls out of bed because "his sleep is so violent."  The report also notes that the Veteran becomes irritable and has intrusive memories on a frequent basis.  Further, the private vocational expert noted that the Veteran became tired after a "relatively short time talking to me."  He stated that absenteeism would be a problem for the Veteran even if he could work.  In view of the above-noted circumstances, the private vocational expert opined that it was at least as likely as not that the Veteran has been unable to secure or follow a gainful occupation as a result of his service-connected disabilities. 

In view of the totality of the evidence, the Board finds that the Veteran's service-connected disabilities render him unemployable.  The Veteran's educational and occupational history reflects that he has two years of college education with work experience primarily dealing in occupations that require physical exertion.  His work history reflects that he has been employed as a police officer, truck driver and respiratory therapist.  The findings discussed above reflect that work related to this education and occupational history would not be feasible due to persistent symptoms of his service-connected disabilities, in particular, his symptoms of COPD that result in trouble breathing or walking for more than short distances on a level surface.  Further, the evidence reflects that the Veteran experiences symptoms of his service-connected psychiatric disability such as panic attacks and intrusive memories, and he has been shown to have difficulty in communicating with others.

Although the January 2013 VA examiner opined that the Veteran should be able to perform sedentary employment, it is for the Board to make this legal determination.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

As a lay person, the Veteran is competent to testify to observable symptoms such as fatigue and shortness of breath.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  The Board finds the Veteran's statements that his service-connected disabilities impair his ability to perform his job to be credible.  The evidence reflects that the Veteran has a work history that is limited to positions requiring some physical activities, including work as a police officer, truck driver and respiratory therapist.  

The January 2013 VA examiner, in particular, fails to explain how the Veteran would be qualified to work in a sedentary position given his reports of symptoms related to his service-connected generalized anxiety disorder, as well as his symptoms of shortness of breath due to his COPD.  The evidence reflects that the Veteran has service-connected disabilities that significantly impair him physically and which would, in combination, preclude him from obtaining and maintaining any form of gainful employment of the type for which he would be qualified based on his prior employment and the education consistent with such employment.  

The above discussion reflects that the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  Thus, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Entitlement to a TDIU is warranted.






ORDER

A total disability rating based on individual unemployability is granted.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


